Mr. Justice Shepard delivered the opihioh of the Court. This was a petition filed April 21, 1888, by the appellant, to restore the files and records in a certain chancery cause, and to redocket the same, wherein he was complainant, begun in the Circuit Court on April 22, 1871, for the purpose of setting aside a certain decree of partition entered in said court in the year 1861, which files and records were destroyed in the great fire of October, 1871. It is set up in the petition that the petitioner filed his petition of similar purport and effect on June 14, 1880, and that said petition was pending from that date until July 12, 1887, when the same was dismissed for want of prosecution. The petition was verified, and attached to it were certain exhibits claimed to be respectively substantial reproductions of the said bill in equity, an answer by all of the defendants named in the bill, and a general replication to the answer. The petition was answered by the parties made defendants thereto, and a hearing being had upon the issues joined, the petition was dismissed for want of equity, and this appeal is prosecuted therefrom. The decree dismissing the petition was proper. The suit sought to be restored and redocketed was dismissed by a general order of the Circuit Court entered April 8, 1873, in pursuance of an order entered in said court on February 1, 1873, as follows : “ It is hereby ordered that all chancery causes pending upon the docket of the Circuit Court previous to the fire of October 9, 1871, be redocketed, and the files or petitions or copy thereof be restored by the parties interested to the files of said court on or before the first Monday of April, next. In default of such redocketing and restoration any and all cases pending prior to the said fire will be dismissed by an order of the court for want of prosecution on said day or as soon thereafter as may be convenient. ” From that time.until June 14, 1880, no step whatever was taken by the petitioner to restore the files and redocket the cause. The reasons set up for this long delay are wholly insufficient to justify it. They are in effect nothing more than might be said to have applied with greater or less force to every party to litigation in this county in those years. And from June 14,1880, when the first petition was filed, down to the date of its dismissal for want of prosecution on July 12, 1887, and from the date of that dismissal down to April 21, 1888, when the petition in question was filed, the excuses that are set up in explanation of the delay tend strongly to convict the petitioner of being more concerned in producing delay than he was in speeding the cause. It was made to appear on the hearing, that since 1873, and prior to 1888, the village of Wilmette has grown upon and about the property involved, and that at least one hundred and twenty-five houses have been erected upon the particular land, and more than one hundred separate persons, not parties to the proceeding, have become owners of the land involved, during the period of petitioner’s delay. It thus appears there has not only been delay by the petitioner, but that injury to others because of it would ensue if it were excused. The law concerning laches under the circumstances of this record, is too familiar to require more than the citation of a few of the later cases. Walker v. Ray, 111 Ill. 315; Speck v. Pullman, 121 Ill. 33; Hatch v. Kizer, 140 Ill. 583; Morse v. Seibold, 147 Ill. 318. Although we decide only, that the decree was right be.cause of the inexcusable laches of the petitioner, it must not be understood that we regard laches as the only ground of bar to the petitioner, and that the decree might not be justified upon other grounds also. We will not, however, take time to discuss the other questions. The decree of the Circuit Court is accordingly affirmed.